

116 HR 342 IH: Flood Insurance Rate Map Interagency Technology Act of 2019
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 342IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2019Mr. Posey introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo improve mapping under the National Flood Insurance Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Flood Insurance Rate Map Interagency Technology Act of 2019 or the FIRM IT Act of 2019. 2.Sharing and use of maps and dataSubsection (b) of section 100216 of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b(b)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (B), by striking and at the end;
 (B)in subparagraph (C), by striking the period at the end and inserting ; and; and (C)by adding at the end the following new subparagraph:
					
 (D)consult and coordinate with the Department of Defense, the United States Geological Survey, and the National Oceanic and Atmospheric Administration for the purpose of obtaining the most-up-to-date maps and other information of such agencies, including information on topography, water flow, and any other issues, relevant to mapping for flood insurance purposes.; and
 (2)in paragraph (3)— (A)in subparagraph (D), by striking and at the end;
 (B)by redesignating paragraph (E) as subparagraph (F); and (C)by inserting after subparagraph (D) the following new subparagraph:
					
 (E)any other information relevant to mapping for flood insurance purposes obtained pursuant to paragraph (1)(D); and.
				